                           UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE



JACK KANG, an                                         Civil Action Number:
individual

               Plaintiff

v.

TRUE RELIGION APPAREL, INC.

            Defendant
_________________________________/


Plaintiff JACK KANG (hereinafter “Plaintiff”), individually and on behalf of all other

individuals similarly situated, hereby files suit against Defendant, TRUE RELIGION

APPAREL, INC. (hereinafter “Defendant” or “True Religion”) pursuant to the Americans with

Disabilities Act, Title III, 42 U.S.C. § 12181 et seq. (“ADA”), and alleges the following:

                                        INTRODUCTION

       1.      Plaintiff is a visually-impaired and legally blind person who requires screen-

reading software to read website content using his computer. Plaintiff uses the terms “blind” or

“visually-impaired” to refer to all people with visual impairments who meet the legal definition

of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

Some blind people who meet this definition have limited vision. Others have no vision.

       2.      Plaintiff brings this civil rights action against Defendant. for its failure to design,

construct, maintain, and operate its website to be fully accessible to and independently usable by

Plaintiff and other blind or visually-impaired people. Defendant’s denial of full and equal access

to its website, and therefore denial of its products and services offered thereby and in conjunction
with its physical locations, is a violation of Plaintiff’s rights under the Americans with

Disabilities Act (“ADA”).

       3.      Because Defendant’s website, https://www.truereligion.com/ (the “Website” or

“Defendant’s website”), is not equally accessible to blind and visually-impaired consumers in

violation of the ADA, Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s website will become and remain

accessible to blind and visually-impaired consumers.

                                 JURISDICTION AND VENUE

       4.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42 U.S.C. §

12181, et seq., and 28 U.S.C. § 1332.

       5.      This Court has personal jurisdiction over Defendant because it conducts and

continues to conduct a substantial and significant amount of business in the State of Delaware,

and because Defendant's offending website is available across California.

       6.      Venue is proper in this District pursuant to 28 U.S.C. §1391 because Defendant

conducts and continues to conduct a substantial and significant amount of business in this

District, Defendant is subject to personal jurisdiction in this District, and a substantial portion of

the conduct complained of herein occurred in this District.

                                             PARTIES

       7.      Plaintiff, at all times relevant and as alleged herein, is a resident of California,

County of Los Angeles. Plaintiff is a blind, visually-impaired handicapped person, and a member

of a protected class of individuals under the ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.



                                                  2
       8.       Plaintiff is informed and believes, and thereon alleges Defendant is a corporation,

incorporated in Delaware and has its principal place of business in Los Angeles, California.

Defendant is registered to do business in the State of California and has been doing business in

the State of California, including this District. Defendant operates retail clothing, shoe and

accessory locations (“True Religion”), “Defendant’s locations” or “Defendant’s stores”

hereinafter) in this District. Defendant’s website is a place of public accommodation under the

ADA because it serves to augment its locations by providing the general public information on

the various locations and educating the general public as to its goods and services, and also to

provide the general public with the ability to purchase goods and services.

       9.       Defendant’s locations are public accommodations within the definition of Title

III of the ADA, 42 U.S.C. § 12181(7). Defendant’s website is a service, privilege, or advantage

of Defendant’s locations.

       10.      Defendant is subject to personal jurisdiction in this District. Defendant has been

and is committing the acts or omissions alleged herein in this District that caused injury, and

violated rights in contravention of the ADA, to Plaintiff and to other blind and other visually

impaired-consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred in this District. Specifically, Plaintiff has been denied the full use and enjoyment of the

facilities, goods, and services of Defendant’s website in Los Angeles County. The access barriers

Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

access and now deter Plaintiff on a regular basis from accessing Defendant’s website. Similarly,

the access barriers Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full

and equal enjoyment of goods and services offered at Defendant’s brick-and mortar locations.




                                                 3
           THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

         11.   The Internet has become an important source of information, a portal, and a tool

for conducting business, engaging in everyday activities such as shopping, learning, banking,

researching, as well as many other activities for sighted, blind, and visually-impaired persons

alike.

         12.   In today's technology-driven world, blind and visually-impaired people have the

ability to access websites using keyboards in conjunction with screen access software that

vocalizes the visual information found on a computer screen or displays the content on a

refreshable Braille display. This technology is known as screen-reading software. Screen-reading

software is currently the only method a blind or visually-impaired person may independently

access the Internet. Unless websites are designed to be read by screen-reading software, blind

and visually-impaired persons are unable to fully access websites, and the information, products,

and services contained thereon.

         13.   Blind and visually-impaired users of personal computers and mobile electronic

devices have several screen-reading software programs available to them. ChromeVox is a

popular screen-reading software program available for visually impaired users.

         14.   For screen-reading software to function, the information on a website must be

capable of being rendered into text. If the website content is not capable of being rendered into

text, the blind or visually-impaired user is unable to access the same content available to sighted

users.

         15.   The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web Content

Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-established guidelines



                                                4
for making websites accessible to blind and visually-impaired people as well as other persons

who require screen-reading technology to use computers and access the internet. These

guidelines are adopted and followed by business entities who comply with federal law and

ensure their websites are accessible to individuals with disabilities, including the blind and

visually-impaired users.

       16.     Inaccessible or otherwise non-compliant websites pose common access barriers to

blind and visually-impaired persons. Common barriers encountered by blind and visually

impaired persons include, but are not limited to, the following:

       a. A text equivalent for every non-text element is not provided;

       b. Title frames with text are not provided for identification and

          navigation;

       c. Equivalent text is not provided when using scripts;

       d. Forms with the same information and functionality as for sighted persons are not

       provided;

       e. Information about the meaning and structure of content is not conveyed by more than

       the visual presentation of content;

       f. Text cannot be resized without assistive technology up to 200 percent without loss of

       content or functionality;

       g. If the content enforces a time limit, the user is not able to extend, adjust or disable it;

       h. Web pages do not have titles that describe the topic or purpose;

       i. The purpose of each link cannot be determined from the link text alone or from the link

       text and its programmatically determined link context;




                                                  5
       j. One or more keyboard operable user interface lacks a mode of operation where the

       keyboard focus indicator is discernible;

       k. The default human language of each web page cannot be programmatically

determined;

       l. When a component receives focus, it may initiate a change in context;

       m. Changing the setting of a user interface component may automatically cause a change

       of context where the user has not been advised before using the component;

       n. Labels or instructions are not provided when content requires user input;

       o. In content which is implemented by using markup languages, elements do not have

       complete start and end tags, elements are not nested according to their specifications,

       elements may contain duplicate attributes, and/or any IDs are not unique;

       p. Inaccessible Portable Document Format (PDFs); and,

       q. The name and role of all User Interface elements cannot be programmatically

       determined; items that can be set by the user cannot be programmatically set; and/or

       notification of changes to these items is not available to user agents, including assistive

       technology.

                               FACTUAL BACKGROUND

       17.     Defendant offers the commercial website, https://www.truereligion.com/, to the

public. The website offers features which should allow all consumers to access the goods and

services which Defendant offers in connection with its physical locations.

       18.     Based on information and belief, it is Defendant's policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s website, and to

therefore specifically deny the goods and services that are offered and integrated with


                                                  6
Defendant’s locations. Due to Defendant's failure and refusal to remove access barriers to its

website, Plaintiff and visually-impaired persons have been and are still being denied equal access

to Defendant’s locations and the numerous goods, services, and benefits offered to the public

through Defendant’s website.

             Defendant’s Barriers on Defendant’s Website Deny Plaintiff Access

       19.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. However, Plaintiff is a proficient

user of the ChromeVox screen-reader and uses it to access the internet. Plaintiff has visited

Defendant’s website using the ChromeVox screen-reader.

       20.     During Plaintiff’s visits to Defendant’s website, Plaintiff encountered multiple

access barriers which denied Plaintiff full and equal access to the facilities, goods and services

offered to the public and made available to the public on Defendant’s website. Due to the

widespread access barriers Plaintiff encountered on Defendant’s website, Plaintiff has been

deterred, on a regular basis, from accessing Defendant’s website. Similarly, the access barriers

Plaintiff encountered on Defendant’s website have deterred Plaintiff from visiting Defendant’s

brick-and-mortar locations.

       21.     While attempting to navigate Defendant’s website, Plaintiff encountered multiple

accessibility barriers for blind or visually-impaired people that include, but are not limited to, the

following:

       a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible code

       embedded beneath a graphical image on a website. Web accessibility requires that alt-text

       be coded with each picture so that screen-reading software can speak the alt-text where a

       sighted user sees pictures. Alt-text does not change the visual presentation, but instead a



                                                  7
       text box shows when the mouse moves over the picture. The lack of alt-text on these

       graphics prevents screen readers from accurately vocalizing a description of the graphics.

       As a result, visually-impaired customers are unable to determine what is on the website,

       browse, look for store locations, check out Defendant’s programs and promotions, or

       make any purchases;

       b. Empty Links That Contain No Text causing the function or purpose of the link to not be

       presented to the user. This can introduce confusion for keyboard and screen-reader users;

       c. Redundant Links where adjacent links go to the same URL address which results in

       additional navigation and repetition for keyboard and screen-reader users; and

       d. Linked Images Missing Alt-text, which causes problems if an image within a link

       contains no text and that image does not provide alt-text. A screen reader then has no

       content to present the user as to the function of the link, including information contained

       in PDFs.

       22.     Plaintiff attempted to do business with Defendant on Defendant’s website and

Plaintiff encountered barriers to access on Defendant’s website.

       23.     Despite attempts to do business with Defendant on its website, the numerous

access barriers contained on the website and encountered by Plaintiff, have denied Plaintiff full

and equal access to Defendant’s website. Plaintiff, as a result of the barriers on Defendant’s

website, continues to be deterred on a regular basis from accessing Defendant’s website.

Likewise, based on the numerous access barriers Plaintiff has been impeded from the full and

equal enjoyment of goods and services offered in Defendant’s stores and from making purchases

at such physical locations.

                       Defendant Must Remove Barriers To Its Website



                                                8
       24.     Due to the inaccessibility of Defendant’s website, blind and visually-impaired

customers such as Plaintiff, who need screen-readers, cannot fully and equally use or enjoy the

facilities, goods, and services Defendant offers to the public on its website. The access barriers

Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal

access in the past, and now deter Plaintiff on a regular basis from accessing Defendant’s website.

In addition, the access barriers Plaintiff encountered on Defendant’s website have deterred

Plaintiff from visiting Defendant’s locations.

       25.      If Defendant’s website was equally accessible to all, Plaintiff could

independently navigate these websites and complete a desired transaction as sighted individuals

do.

       26.     Through his attempts to use Defendant’s website, Plaintiff has actual knowledge

of the access barriers that make these services inaccessible and independently unusable by blind

and visually-impaired people.

       27.      Because maintaining and providing a website that is fully and equally accessible

to all consumers, using the guidance of the success criteria outlined by the WCAG 2.0

Guidelines, would provide Plaintiff and other visually-impaired consumers with full and equal

access to Defendant’s website, Plaintiff alleges that Defendant has engaged in acts of intentional

discrimination, including but not limited to the following policies or practices:

       a. Construction and maintenance of a website that is inaccessible to visually-impaired

       individuals, including Plaintiff;

       b. Failure to construct and maintain a website that is sufficiently intuitive so as to be

       equally accessible to visually-impaired individuals, including Plaintiff; and,




                                                 9
       c. Failure to take actions to correct these access barriers in the face of substantial harm

       and discrimination to blind and visually-impaired consumers, such as Plaintiff, as a

       member of a protected class.

       28.      Defendant therefore uses standards, criteria or methods of administration that

have the effect of discriminating or perpetuating the discrimination of others, as alleged herein.

       29.     The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks

in this action. In relevant part, the ADA requires:

       “In the case of violations of . . . this title, injunctive relief shall include an order to alter

       facilities to make such facilities readily accessible to and usable by individuals with

       disabilities. Where appropriate, injunctive relief shall also include requiring the . . .

       modification of a policy. . .”

       (42 U.S.C. § 12188(a)(2).)

       30.     Because Defendant’s website is not equally accessible, and because Defendant

lacks a corporate policy that is reasonably calculated to cause its website to become and remain

accessible, Plaintiff invokes the provisions of 42 U.S.C. § 12188(a)(2), and seeks a permanent

injunction requiring Defendant to retain a qualified consultant acceptable to Plaintiff (“Agreed

Upon Consultant”) to assist Defendant to comply with the ADA by making the website

accessible, using the success criteria outlined in the WCAG 2.0 guidelines as a source of

reference. Plaintiff seeks that this permanent injunction require Defendant to cooperate with the

Agreed Upon Consultant to:

       a. Train Defendant’s employees and agents who develop the Defendant’s website on

       accessibility and compliance with the ADA using the success criteria outlined in the

       WCAG 2.0 guidelines as a source of reference;



                                                  10
       b. Regularly check the accessibility of Defendant’s website to maintain its accessibility as

       required by the ADA using the success criteria outlined in the WCAG 2.0 guidelines as a

       source of reference;

       c. Regularly test end-user accessibility of the website by blind or visually-impaired

       screen-reader users to ensure that Defendant’s website is accessible to blind and visually-

       impaired individuals who would access the website with screen-reading technology; and,

       d. Develop an accessibility policy that is clearly disclosed on its website, with contact

       information for users to report accessibility-related problems and be provided with

       meaningful resolution after Defendant has investigated and identified the accessibility-

       related problem.

       31.     If Defendant’s website was accessible, Plaintiff and similarly situated blind and

visually-impaired people could independently view items on the Website, locate Defendant’s

locations, shop for and otherwise research related products and services available via

Defendant’s website.

       32.     Although Defendant may currently have centralized policies regarding the

maintenance and operation of its website, Defendant lacks a plan and policy reasonably

calculated to make its websites fully and equally accessible to, and independently usable by,

blind and other visually-impaired consumers.

       33.     Without injunctive relief, Plaintiff and other visually-impaired consumers will

continue to be unable to independently use the Defendant's website in violation of their rights.



                                 FIRST CAUSE OF ACTION

       VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990



                                                11
                  42 U.S.C. § 12181 et seq. WWW.TRUERELIGION.COM

       34.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged above.

       35.      Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       “No individual shall be discriminated against on the basis of disability in the full and

       equal enjoyment of the goods, services, facilities, privileges, advantages, or

       accommodations of any place of public accommodation by any person who owns, leases

       (or leases to), or operates a place of public accommodation.”

       (42 U.S.C. § 12182(a).)

       36.     Defendant’s locations are public accommodations within the definition of Title III

of the ADA, 42 U.S.C. § 12181(7). Defendant’s website is a service, privilege, or advantage of

Defendant’s locations. Defendant’s website is a service that is integrated with these locations.

       37.      Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. (42 U.S.C. §

12182(b)(1)(A)(i).)

       38.      Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the opportunities

afforded to other individuals. (42 U.S.C. § 12182(b)(1)(A)(ii).)

       39.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

       “[A] failure to make reasonable modifications in policies, practices, or procedures, when

       such modifications are necessary to afford such goods, services, facilities, privileges,



                                                12
       advantages, or accommodations to individuals with disabilities, unless the entity can

       demonstrate that making such modifications would fundamentally alter the nature of such

       goods, services, facilities, privileges, advantages or accommodations; and a failure to

       take such steps as may be necessary to ensure that no individual with a disability is

       excluded, denied services, segregated or otherwise treated differently than other

       individuals because of the absence of auxiliary aids and services, unless the entity can

       demonstrate that taking such steps would fundamentally alter the nature of the good,

       service, facility, privilege, advantage, or accommodation being offered or would result in

       an undue burden.”

       (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)

       40.     Pursuant to 42 U.S.C. §12181(7)(E) Defendant’s website is a place of public

accommodation under the ADA because it serves to augment its locations by providing the

general public information on the various locations and educate the general public as to its goods

and services, and also to provide the general public with the ability to purchase goods and

services. As such, the Defendant’s website must be in compliance with the ADA. However, the

Defendant’s website is\was not in compliance with the ADA. Plaintiff has suffered an injury in

fact because of the website’s (and Defendant’s) non-compliance with the ADA.

       41.     As a result of the inaccessibility of Defendant’s website and by the barriers to

access in its website (when removal of those barriers is readily achievable), Defendant has

denied individuals with disabilities who are visually impaired full and equal enjoyment of the

information and services that Defendant has made available to the general public on its website,

in derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq.




                                                 13
       42.     Therefore, due to Plaintiff’s disability and Defendant’s failure to have its website

adequately accessible to individuals with visual impairments, Plaintiff was unable to comprehend

Defendant’s website.

       43.     Defendant has violated the ADA (and continues to violate the ADA) by denying

access to its website to individuals with disabilities who are visually impaired and who require

the assistance of interface with screen reader software to comprehend and access internet

websites.

       42.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is a member of a protected class of persons

under the ADA, has a physical disability that substantially limits the major life activity of sight

within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been denied

full and equal access to Defendant’s website, has not been provided services which are provided

to other patrons who are not disabled, and has been provided services that are inferior to the

services provided to non-disabled persons. Defendant has failed to take any prompt and equitable

steps to remedy its discriminatory conduct. These violations are ongoing.

       43. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

incorporated therein, Plaintiff, requests relief as set forth below.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays pray for judgment against Defendant, as follows:

       1.      A Declaratory Judgment that, at the commencement of this action, Defendant was

in violation of the specific requirements of Title III of the ADA 42 U.S.C. § 12181 et seq., and

the relevant implementing regulations of the ADA, for Defendant’s failure to take action that




                                                  14
was reasonably calculated to ensure that its websites are fully accessible to, and independently

usable by, blind and visually-impaired individuals;

       2.      A preliminary and permanent injunction enjoining Defendant from further

violations of the ADA, 42 U.S.C. § 12181 et seq., with respect to Defendant’s website;

       3.      A preliminary and permanent injunction requiring Defendant to take the steps

necessary to make Defendant’s website readily accessible to and usable by blind and visually-

impaired individuals;

       4.      For attorneys' fees and expenses pursuant to all applicable laws including, without

limitation, pursuant to 42 U.S.C. § 12188(a)(1);

       5.      For pre-judgment interest to the extent permitted by law;

       6.      For costs of suit; and

       7.      For such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby respectfully requests a trial by jury on all appropriate issues raised in this

Complaint.

       Dated: April 28, 2019                  Respectfully submitted,


                                               /s/ Stamatios Stamoulis
                                              Stamatios Stamoulis
                                              Delaware Bar No.4606
                                              Stamoulis & Weinblatt LLC
                                              800 N. West Street, Third Floor
                                              Wilmington, DE 19801
                                              Tel: (302) 999-1540
                                              Email: stamoulis@swdelaw.com

                                              Evan S. Kagan (pro hac anticipated)
                                              District of Columbia Bar No: 994528
                                              Legal Justice Advocates, LLP



                                                 15
1629 K Street NW, Suite 300
Washington, D.C. 20006
Tel: (202) 290-6671
Email: ek@legaljusticeadvocates.com

Counsel for Plaintiff




  16
